Citation Nr: 0217765	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  98-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess 
of 10 percent for left ankle strain.  

2.  Entitlement to an initial compensable disability 
rating for residuals of a right thumb injury.  

3.  Entitlement to an initial compensable disability 
rating for residuals of a small chip fracture at the base 
of the proximal phalanx of the left thumb.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg, Counsel
INTRODUCTION

The veteran served on active duty from May 1973 to October 
1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, that, inter alia, granted 
service connection for left ankle strain and for residuals 
of injuries of the right and left thumbs.  Each of these 
disabilities was rated noncompensably disabling, effective 
from separation.  The veteran disagreed with the 
evaluations assigned, and this appeal ensued.  

When this case was previously before the Board in March 
2000, it was remanded to the RO for additional 
development.  A rating decision dated in March 2001 
increased the rating for the left ankle disorder to 10 
percent disabling, effective from separation.  Although 
the RO wrote to the veteran to inquire whether the grant 
of a 10 percent rating satisfied his appeal, he did not 
respond.  The appeal therefore continued.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993).  

This case was again remanded to the RO in August 2001 for 
additional development, but following the requested 
development, the evaluations were continued.  The matter 
is now before the Board for final appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  The left ankle disorder is manifested by no more than 
moderate limitation of ankle motion prior to October 18, 
2001.  

3.  When the veteran was examined by VA on October 18, 
2001, his left ankle disorder was manifested by findings 
that essentially equate to marked limitation of ankle 
motion.  

4.  Residuals of a right thumb injury are manifested by 
arthralgia in the right hand without loss of function; the 
thumb is not ankylosed, and there is no loss of motion.  

5.  Residuals of a small chip fracture at the base of the 
proximal phalanx of the left thumb are asymptomatic; the 
thumb is not ankylosed, and there is no loss of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left ankle strain from November 1, 1996, to October 
18, 2001, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 4.7, 4.71, 4.71a, 
Diagnostic Code 5271 (2002).  

2.  The criteria for an evaluation of 20 percent for left 
ankle strain, effective from October 18, 2001, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 4.7, 4.71, 4.71a, Diagnostic Code 5271 
(2002).  

3.  The criteria for an initial compensable evaluation for 
residuals of a right thumb injury have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.31, 4.71a, Diagnostic Code 5224 (2002).  

4.  The criteria for an initial compensable evaluation for 
residuals of a small chip fracture at the base of the 
proximal phalanx of the left thumb have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 4.31, 4.71a, Diagnostic Code 5224 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) 
redefined VA's duty to assist and enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West Supp. 2002).  
See also 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) 
(2002) (regulations implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. 
§ 5107 are effective retroactively to claims filed and 
pending before the date of enactment.  38 U.S.C.A. § 5107 
note  (Effective and Applicability Provisions) (West Supp. 
2002).  The United States Court of Appeals for the Federal 
Circuit has ruled that the retroactive effective date 
provision of the Act applies only to the amendments to 
38 U.S.C. § 5107.  See Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); Dyment v. Principi, 287 F.3d 1377 (Fed. 
Cir. 2002).  However, the VA regulations promulgated to 
implement the Act provide for the retroactive effect of 
the regulations, except for the amendment relating to 
claims to reopen previously denied claims.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001).  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claims at 
issue.

The veteran's formal claim for the benefits at issue on 
this appeal was filed in September 1997, when his VA Form 
21-526 was received.  The form was substantially complete 
when filed, and he has prosecuted the claims now before 
the Board ever since the date of receipt of his formal 
claim.  The Board therefore concludes that there is no 
issue as to provision of a form or instructions for 
applying for the claimed benefits.  38 U.S.C.A. § 5102; 38 
C.F.R. § 3.159(b)(2).  

VA must also provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In June 1998, the RO provided the veteran and 
his representative with a statement of the case.  
Following the Board's remand in March 2000, a supplemental 
statement of the case was furnished in May 2001.  
Following the Board's remand in August 2001, a 
supplemental statement of the case was furnished in August 
2002.  These documents set forth the legal criteria 
governing the claims now before the Board, listed the 
evidence considered by the RO, and offered an analysis of 
the facts as applied to the legal criteria set forth 
therein, thereby informing the veteran of the information 
and evidence necessary to substantiate his claims.  

In September 2001, pursuant to the Board's August 2001 
remand, the RO notified the veteran of the provisions of 
the VCAA, including the type of evidence necessary to 
substantiate his claims.  This correspondence also 
essentially informed him of the information that he was 
responsible for providing and of the evidence that VA 
would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  It is notable that although 
the RO requested that the veteran provide the names and 
addresses of any health care providers who had treated him 
for his left ankle and bilateral thumb disabilities, 
providing medical releases as enclosures, the veteran did 
not respond.  The record shows that VA has informed the 
veteran of the type of information and evidence necessary 
to substantiate his claims.  

VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate 
the claim for the benefit sought unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Such 
assistance includes making every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies 
to the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. § 3.159(c)(1-3).  
The RO has obtained all the evidence pertinent to this 
appeal, including reports of VA examination and treatment, 
and has associated them with the record.  Private 
treatment reports have not been obtained because the 
veteran has not identified private treatment providers who 
could furnish evidence relevant to the issues before the 
Board.  The Board is aware of none.  The Board observes 
that the veteran indicated on his VA Form 21-526 received 
in September 1997 that he had not been treated by civilian 
physicians for the disabilities now before the Board.  

Assistance shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The record 
shows that the veteran underwent a VA general medical 
examination in December 1997 and VA orthopedic 
examinations in June 2000 and October 2001.  The latter 
two examinations were pursuant to remands from the Board.  
The issues before the Board involve a determination of the 
severity of the service-connected disabilities in the 
context of an initial rating award that has been effective 
since separation.  The clinical findings have been 
sufficiently fleshed out to provide a clear picture of the 
disabilities over the course of the prosecution of the 
claims since separation from service.  Additional medical 
evaluation would seem to be pointless and would add little 
to the clinical picture already drawn.  The duty to assist 
is not invoked where "no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim."  38 USCA 5103A(a)(2).  

Thus, on appellate review, the Board sees no areas in 
which further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for further 
consideration of the claim under the VCAA, poses no 
prejudice to the veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92.  Additionally, the 
Board's consideration of the VCAA regulations in the first 
instance is not prejudicial to the veteran because the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided by the 
VCAA.  

Increased Rating Claims

The veteran's claims for a higher evaluations for left 
ankle strain and for residuals of injuries of the right 
and left thumbs are original claims that were placed in 
appellate status by his disagreement with the initial 
rating awards.  In these circumstances, the rule in 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary importance"), is 
not applicable to the assignment of an initial rating for 
a disability following an initial award of service 
connection for that disability.  Rather, at the time of an 
initial rating, separate ratings may be assigned for 
separate periods of time based on the facts found - a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

Disability evaluations are determined by the application 
of a schedule of ratings which is based on average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  In every 
instance where the rating schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.  

Under the rating schedule, moderate limitation of motion 
of either ankle warrants a 10 percent evaluation.  A 20 
percent evaluation requires marked limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.  

On VA orthopedic examination in October 2001, the veteran 
had dorsiflexion of the left ankle to 11 degrees and 
plantar flexion to 20 degrees.  As the examiner noted, 
normal dorsiflexion of the ankle is from zero degrees to 
20 degrees, while normal plantar flexion is from zero 
degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II.  
Although the examiner diagnosed status post fracture with 
degenerative joint disease of the left ankle, he 
acknowledged that this was a clinical opinion, as x-rays 
showed no definite bone or joint abnormality.  

On VA examination in June 2000, the veteran had 
dorsiflexion of the left ankle to 18 degrees but nearly 
full plantar flexion to 43 degrees.  The examiner then 
diagnosed status post fracture arthralgia of the left 
ankle with a slight loss of function due to pain and noted 
that x-rays of the ankle were normal.  The VA examiner in 
December 1997 noted that the veteran had pain on 
dorsiflexion and plantar flexion of both ankles but that 
there was no swelling and lateral deviation was possible.  
The range of motion of the left ankle was not, however, 
measured in degrees.  

The recent VA examination shows significantly increased 
limitation of plantar flexion on the left, with a loss of 
23 degrees of plantar flexion since June 2000.  His loss 
of dorsiflexion is now almost half of normal.  When he was 
examined in October 2001, he complained of constant pain, 
weakness, stiffness, swelling, heat and redness, 
instability, giving-way, fatigability and lack of 
endurance of the ankle.  The examination itself revealed 
slight objective evidence of painful motion and found no 
edema or effusion.  However, the examiner confirmed the 
presence instability, weakness and tenderness.  There was, 
moreover, abnormal movement and guarding of movement of 
the ankle.  In addition, his gait showed a slight limp 
favoring the left ankle, and it was reported that he used 
a cane.  

In these circumstances, the Board finds that the veteran 
is entitled to a 20 percent evaluation for marked 
limitation of motion of the left ankle under Diagnostic 
Code 5271, effective from the date of the examination that 
revealed objectively significant limitation of motion of 
the ankle together with other findings suggestive of 
marked functional impairment.  See 38 C.F.R. §§ 4.40, 4.45 
(2002).  While the measurable limitation of motion of the 
left ankle is not itself marked, the overall pathology 
more nearly approximates a marked degree of impairment 
such as to warrant the next higher evaluation.  See 
38 C.F.R. § 4.7; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, as the examiner found that ankylosis of the ankle 
was not shown, a higher evaluation under Diagnostic Code 
5270 is not warranted.  

The objective examination findings prior to October 18, 
2001, do not reflect a disability picture that equals or 
more nearly approximates the criteria for a 20 percent 
evaluation under Diagnostic Code 5271.  The restriction of 
range of motion of the left ankle prior to the most recent 
examination was no more than moderate in degree, while the 
other objective findings were relatively slight.  When the 
veteran was examined by VA in June 2000, for example, 
there was no objective evidence of painful left ankle 
motion, edema, effusion, instability, weakness, 
tenderness, redness, heat, or abnormal movement.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (a finding 
of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior 
of the claimant).  Although there was slight guarding of 
movement, the veteran did not limp or use a cane, and his 
gait was described as "very good."  Ankylosis was not 
present.  X-rays of the left ankle were negative.  X-rays 
of the left ankle in October 1997, when the veteran 
underwent a VA general medical examination, were similarly 
unremarkable, although the radiologist noted that there 
"may be a small amount of intra-articular fluid on the 
left side."  However, his gait was noted to be normal.  

The Board accordingly finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent 
for left ankle strain prior to October 18, 2001, when an 
increase in disability was initially ascertainable.  It 
follows that the claim must be denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-58 (1990).  

With respect to the thumb disabilities, the Board notes 
that favorable ankylosis of the thumb of either hand 
warrants a 10 percent rating.  A 20 percent evaluation for 
ankylosis of the thumb of either hand requires unfavorable 
ankylosis.  Ankylosis is considered to be favorable when 
the ankylosis does not prevent flexion of the tip of the 
thumb to within 2 inches (5.1 centimeters) of the median 
transverse fold of the palm.  It is unfavorable when it 
precludes such motion.  38 C.F.R. § 4.71a, Diagnostic Code 
5224.  

However, the examination findings since separation from 
service have consistently shown little if any functional 
impairment of the thumbs.  On VA orthopedic examination in 
October 2001, no anatomical defects were noted.  The 
thumbs could touch the tips of the fingers, and the tips 
of the fingers approximated the median transverse fold of 
the palm well, as did the thumbs.  The grasping of objects 
was good, and the veteran had no loss of motion of his 
thumbs.  Moreover, there was no objective indication of 
pain, muscle spasm, or swelling.  The examiner stated that 
no additional functional loss that was likely with pain on 
use or flare-up was noted.  

The foregoing findings were largely unchanged from those 
noted when the veteran underwent a VA orthopedic 
examination in June 2000.  Then, as in October 2001, the 
hand evaluated as a unit for grasping, pushing, or pulling 
was good.  The examiner in June 2000 specifically stated 
that there was no ankylosis of the thumbs and that the 
motion of the thumbs was excellent.  The fingers, he said, 
approximated the median transverse fold of the palm 
exactly.  X-rays showed no bony abnormalities.  There was, 
the examiner said, no diagnosis of arthritis.  The 
diagnosis in June 2000 was status post fracture arthralgia 
of the right hand with no loss of function due to pain.  

The post service medical evidence unequivocally 
demonstrates that there is no basis for a compensable 
evaluation for residuals of injuries to either thumb.  
Where, as here, VA has found it unnecessary to include 
criteria for a zero percent rating for a particular 
diagnostic code because the listed criteria are 
sufficiently clear and unambiguous, under 38 C.F.R. 
§ 4.31, the minimum criteria for a compensable rating must 
be met, not merely more nearly approximated.  As the 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue, the claims for initial 
compensable evaluations for the service-connected thumb 
disabilities must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

An evaluation in excess of 10 percent for left ankle 
strain from November 1, 1996, to October 18, 2001, is 
denied.  

A 20 percent evaluation for left ankle strain, effective 
from October 18, 2001, is granted, subject to controlling 
regulations governing the payment of monetary benefits.  

An initial compensable evaluation for residuals of a right 
thumb injury is denied.  

An initial compensable evaluation for residuals of a small 
chip fracture at the base of the proximal phalanx of the 
left thumb is denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

